DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Specification	3
IV. Claim Rejections - 35 USC § 103	4
A. Claims 1-3, 9-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0218623 (“Chua”) in view of US 2009/0117750 (“OuYang”).	4
B. Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of OuYang, as applied to claims 1 and 10 above, and further in view of US 2006/0040483 (“Niimi”).	11
C. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of OuYang, as applied to claims 1 and 10 above, and further in view of US 2004/0266217 (“Kim”).	12
D. Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of OuYang, as applied to claims 1 and 10 above, and further in view of US 2019/0148416 (“Rui”).	13
V. Pertinent Prior Art	15
Conclusion	15


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I, species group G, in the reply filed on 09/15/2022 is acknowledged.  Currently claims 10-14 are generic.  
Applicant alleges that all claims 1-19 read on the elected species G (Election filed 09/15/2022, p. 10).  Respectfully, this is incorrect.  Claims 7-8 and 18-19 are directed to an additional “post-deposition anneal” step of the high-k dielectric that is performed before the plasma nitridation of the high-k dielectric, which is only present in non-elected species A, i.e. step 250 (in Fig. 2 and in specification as currently amended).  As such, claims 7, 8, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Accordingly, claims 1-6 and 9-17 are either generic or drawn to the elected invention group I and the elected species group G.

III. Specification
The amendment to the specification was received 09/15/2022.  This amendment is acceptable.


IV. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1-3, 9-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0218623 (“Chua”) in view of US 2009/0117750 (“OuYang”).
Claim 1 reads,
1. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] annealing a surface of a substrate to form a smooth surface; 
[2] pre-cleaning the smooth surface to form a pre-cleaned surface; 
[3] depositing a high-k dielectric layer on the pre-cleaned surface; 
[4] performing a re-oxidation process to thermally oxidize the substrate; 
[5] performing a plasma nitridation process to insert nitrogen atoms in the high-k dielectric layer to form a plasma nitridated high-k dielectric layer; and 
[6] performing a post-nitridation anneal process to passivate chemical bonds in the plasma nitridated high-k dielectric layer.
With regard to claim 1, Chua discloses, generally in Figs. 2A and 2B,
1. (Original) A method of forming a semiconductor structure, the method comprising: 
[1]  … [not taught] … 
[2] pre-cleaning the … surface [of a substrate] to form a pre-cleaned surface [step 252 in Figs. 2A and 2B; ¶ 48]; 
[3] depositing a high-k dielectric layer [step 256 in Figs. 2A and 2B; ¶ 51] on the pre-cleaned surface; 
[4] performing a re-oxidation process [step 260 or 262 in Fig. 2A or 258B and/or 260 or 262 in Fig. 2B; ¶¶ 56-57, 63-64] to thermally oxidize the substrate; 
[5] performing a plasma nitridation process [step 264 in Fig. 2A and step 258A and/or 264 in Fig. 2B; ¶¶ 59, 63-64] to insert nitrogen atoms in the high-k dielectric layer to form a plasma nitridated high-k dielectric layer; and 
[6] performing a post-nitridation anneal [step 266 in Figs. 2A and Fig. 2B; ¶ 60] process to passivate chemical bonds in the plasma nitridated high-k dielectric layer.  

With regard to feature [4] of claim 1, the steps 258B and 262 labeled “optional thermal anneal” or “optional thermal anneal process” are carried out in an oxidizing ambient of, e.g. O2 and NO, at elevated temperature and thermally oxidize the substrate (Chua: ¶¶ 57, 64).
This is all of the features of claim 1 disclosed in Chua.

With regard to features [1] and [2] of claim 1, Chua does not disclose the annealing step to smooth the surface of the substrate prior to the pre-cleaning step, and therefore does not teach that the “smooth” surface is pre-cleaned as required by feature [2].
OuYang, like Chua, teaches a method of making a high-k gate dielectric on a silicon substrate including a pre-cleaning of the silicon substrate surface using hydrofluoric acid (HF) in deionized water (DI) to remove the native oxide, i.e. the “pre-gate clean (HF-last)” (OuYang: Fig. 1; ¶ 55-57, 63; Chua: ¶ 48) prior to the deposition of the high-k dielectric material (OuYang: abstract; ¶¶ 61-67; Fig. 1).  OuYang explains that the HF/DI water cleaning leaves a surface without proper OH termination suitable for growth of high-k dielectric layers (OuYang: ¶ 57).  As such, the same problem would be expected to exist in Chua.
To solve this problem, OuYang performs (1) an annealing in a “non-oxidizing ambient” that can include 1to 10% hydrogen to smooth the surface of the silicon substrate prior to (2) another pre-cleaning step (i.e. the “chemical oxide formation” in Fig. 1 of OuYang) that results in the formation of a “very clean thin chemical oxide layer” (OuYang: ¶ 103 and Figs. 1, 2; ¶¶ 44-45, 79-93 [especially ¶¶ 89-93], 99-103, 108, 116-119, 142-144).  Note that the “chemical oxide formation” step in Fig. 1 is specifically formed by a wet cleaning using, e.g., ozone and deionized water, called “wet O3/DIW-last (IMEC clean)” (¶ 101)—just in the Instant Application (Instant Specification: ¶ 37).  OuYang explained the benefit of the hydrogen annealing step is to form a smoother substrate surface resulting in each of a smoother, continuous interfacial/chemical oxide layer and a higher quality, high-k gate dielectric that is subsequently deposited than would be formed without the anneal in hydrogen (OuYang: Figs. 1, 2; ¶¶ 44-45, 93, 108, 116-119, 142-144).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add, after the HF/DI water cleaning in Chua, each of (1) the “thermal treatment in the non-oxidizing ambient” including hydrogen and then (2) the pre-cleaning step using O3/DIW to form a chemical oxide layer, prior to depositing the high-k dielectric in Chua in order to form a higher quality high-k gate dielectric, as taught in OuYang.  As such, OuYang is seen to be a benefit to the process of Chua.  (See MPEP 2143.)
So modified each of features [1] and [2] of claim 1 is taught.
This is all of the features of claim 1.

With regard to claim 2, Chua further discloses,
2. (Original) The method of claim 1, wherein depositing the high-k dielectric layer, performing the re-oxidation process, performing the plasma nitridation process, and performing the post-nitridation anneal process are performed in a processing system 600 without breaking vacuum [Chua: ¶¶ 48, 97, 101; Fig. 7].  
 The RCA cleaning is performed in 614A, the ALD deposition of the high-k dielectric (step 256) is performed in chamber 614B, which is configured as chambers 500 and/or 501, said ALD process being performed under vacuum, as evidenced by the turbo pumps (Chua: ¶¶ 50-51,  Figs. 4A-4F).  Chua states, “ In one aspect, after step 260 [plasma oxidation] is completed in substrate processing chamber 614C, a surface nitridation step may be performed in substrate processing chamber 614D, without the substrate being removed from vacuum and exposed to air” (Chua: ¶ 101; emphasis added).  In order to pass from chamber 614C to 614D, the substrate must pass through the transfer chamber 610; therefore, the transfer chamber 610 is necessarily under vacuum in order to allow the transfer from 614C to 614D “without the substrate being removed from vacuum and exposed to air” (id.).  Therefore, each of the processes recited in claim 2 is performed in vacuum and without a vacuum break.

Claim 3 reads,
3. (Original) The method of claim 1, wherein annealing the surface of the substrate comprises spike annealing the substrate in a hydrogen (H2) ambient at a temperature in a range of from 500 °C to 700 °C.
OuYang teaches that the smoothing annealing is a rapid thermal process (RTP) of less than 1 minute, preferable less than 40 seconds (OuYang: ¶¶ 82-84) and therefore is a spike anneal or at least overlaps the time of a spike anneal, particularly since the Instant Application fails to provide any time period for the spike annealing in hydrogen ambient.  OuYang further teaches examples in which the annealing for smoothing includes hydrogen is carried out a 700 °C (Fig. 2) but prefers temperatures greater than 1000 °C, e.g. 1050 °C, because of better smoothing performance (OuYang: ¶¶ 82-84, 142-144).  As such, the temperature range touches at the end point of the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
Since the hydrogen annealing process in each of the Instant Application and in OuYang (that is used in Chua) is performed for the same reason of smoothing the substrate, it would appear that the results obtained at the temperature range of 500 °C to 700 °C would be expected. 

With regard to claim 9, Chua further discloses,
9. (Original) The method of claim 1, wherein the high-k dielectric layer comprises hafnium oxide [¶ 51].  
OuYang also teaches specifically form hafnium oxide (OuYang: ¶¶ 36, 96, 113, 117; Fig. 2).

Claims 10, 15, and 16 read,
10. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] annealing a surface of a substrate to form a smooth surface;
[2] forming a high-k dielectric layer on the smooth surface; 
[3] performing a re-oxidation process to thermally oxidize the substrate; 
[4] performing a plasma nitridation process to insert nitrogen atoms in the high-k dielectric layer to form a plasma nitridated high-k dielectric layer; and 
[5] performing a post-nitridation anneal process to passivate chemical bonds in the plasma nitridated high-k dielectric layer.
15. (Original) The method of claim 10, further comprising pre-cleaning the smooth surface prior to forming the high-k dielectric layer on the smooth surface.  
16. (Original) The method of claim 10, further comprising pre-cleaning the surface of the substrate ….
With regard to claims 10, 15, and 16, Chua discloses, generally in Figs. 2A and 2B,
10. (Original) A method of forming a semiconductor structure, the method comprising: 
[1] … [not taught] …  
[2] forming a high-k dielectric layer [step 256 in Figs. 2A and 2B; ¶ 51] on the … surface; 
[3] performing a re-oxidation process [step 260 or 262 in Fig. 2A or 258B and/or 260 or 262 in Fig. 2B; ¶¶ 56-57, 63-64] to thermally oxidize the substrate; 
[4] performing a plasma nitridation process [step 264 in Fig. 2A and step 258A and/or 264 in Fig. 2B; ¶¶ 59, 63-64] to insert nitrogen atoms in the high-k dielectric layer to form a plasma nitridated high-k dielectric layer; and 
[5] performing a post-nitridation anneal process [step 266 in Figs. 2A and Fig. 2B; ¶ 60] to passivate chemical bonds in the plasma nitridated high-k dielectric layer.  
15. … [not taught] … 
16. (Original) The method of claim 10, further comprising pre-cleaning the surface of the substrate … [step 252 in Figs. 2A and 2B; p ¶ 48, i.e. the removal of the native oxide layer.

With regard to feature [3] of claim 10, see also the discussion under feature [4] of claim 1, above.

With regard to features [1] and [2] of claim 10 as well as claims 15 and 16, Chua does not disclose the annealing step to smooth the surface of the substrate prior to the forming of the high-k dielectric layer, and therefore does not teach (1) that said high-k dielectric layer is formed on the “smooth” surface, as required by feature [2] of claim 10, (2) “pre-cleaning the smooth surface prior to forming the high-k dielectric layer on the smooth surface” as required by claim 15, or (3) that the disclosed HF/DI water pre-cleaning to remove the native oxide is performed before the smoothing annealing step. 
OuYang is applied as above for teaching each of the feature [1] of claim 10 and claims 15 and 16.  As such, Chua modified according to OuYang, as explained under claim 1 teaches each of the of the features of claims 10, 15, and 16.  Therefore, the HF/DI water cleaning of claim 16 occurs first, then the smoothing annealing step of feature [1] of claim 10 occurs next, and then the pre-cleaning using O3/DI water, resulting in the formation of a chemical oxide, of claim 15 occurs third, and then the high-k dielectric layer is formed.
This is all of the features of claims 10, 15, and 16.

With regard to claim 11, Chua further discloses,
11. (Original) The method of claim 10, wherein forming the semiconductor structure is performed in a processing system 600 without breaking vacuum.  
(See discussion under claim 2.)

Claim 12 reads,
12. (Original) The method of claim 10, wherein annealing the surface of the substrate comprises spike annealing the substrate in a hydrogen (H2) ambient at a temperature in a range of from 500 °C to 700 °C.  
See discussion under claim 3.

With regard to claim 13, Chua further discloses,
13. (Original) The method of claim 10, wherein the high-k dielectric layer comprises hafnium oxide [¶ 51].
OuYang also teaches specifically form hafnium oxide (OuYang: ¶¶ 36, 96, 113, 117; Fig. 2).

 B. Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of OuYang, as applied to claims 1 and 10 above, and further in view of US 2006/0040483 (“Niimi”).
Claims 3 and 12 read,
4. (Original) The method of claim 1, wherein the plasma nitridation process comprises exposing the high-k dielectric layer to a plasma comprising a mixture of nitrogen (N2) and ammonia (NH3).  
14. (Original) The method of claim 10, wherein the plasma nitridation process comprises exposing the high-k dielectric layer to a plasma comprising a mixture of nitrogen (N2) and ammonia (NH3).  
The prior art of Chua in view of OuYang, as explained above, teaches each of the features of claims 1 and 10. 
Chua teaches that the plasma nitridation (step 264) includes nitrogen (Chua: ¶ 59) but does not teach a mixture of nitrogen and ammonia.
Niimi, like Chua, teaches a process of plasma nitridation of a high k dielectric layer 30 (Niimi: title, abstract, ¶¶ 20, 25, 26).  Also like Chua, Niimi teaches that nitrogen can be used as the gas for forming the nitrogen plasma (Niimi: ¶¶ 25-26).  Niimi also teaches that a mixture of nitrogen and ammonia can be used to form the plasma (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the plasma of Chua using a mixture of nitrogen and ammonia, because Niimi teaches nitrogen source of the nitridation plasma can be any of nitrogen, ammonia, or a combination of nitrogen and ammonia, such that the selection of the combination of ammonia and nitrogen versus nitrogen alone amounts to obvious material choice, as evidenced by Niimi.  (See MPEP 2144.07.) 

C. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of OuYang, as applied to claims 1 and 10 above, and further in view of US 2004/0266217 (“Kim”).
5. (Original) The method of claim 1, wherein the re-oxidation process comprises annealing the high-k dielectric layer in an oxygen (O2), nitrous oxide (N2O), and hydrogen (H2) ambient at a temperature in a range of from 400 °C to 900 °C.  
The prior art of Chua in view of OuYang, as explained above, teaches each of the features of claim 1. 
Chua teaches that the re-oxidation can be a plasma oxidation and that the oxygen source can includes “one or more oxidizing gas, such as O2, NO, N2O” but no temperature is given (Chua: ¶ 56).  Chua also states that “a thermal oxidation step is used instead of a plasma oxidation step to oxidize the exposed material to convert it into a dielectric material” (id.).  
When the thermal oxidation process is used instead of the plasma oxidation, Chua does not give the oxidation gases or temperature range. 
Kim, like Chua, teaches a method of forming a high-k dielectric layer 150 followed by a re-oxidation step to for a densified high -k dielectric 155 (Kim: ¶¶ 77-78).  The re-oxidation step can include O2, N2O, H2 (inter alia) or a combination thereof at any temperature from room temperature to 600 °C (Kim: ¶¶ 32, 78).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the combination of N2O, O2, and H2 as the oxidation gas in Chua at a temperature of room temperature to 600 °C , as taught by Kim, because (1) Chua teaches oxidizing gases such as O2 and N2O for the plasma re-oxidation and (2) because it is old and well known to use O2 plus H2 for in in-situ steam generation (ISSG) oxidation, such that N2O, O2, and H2 would be an obvious combination of gases for performing an oxidation process, particularly a re-oxidation process of a high-k dielectric, as evidenced by Kim.  (See MPEP 2144.07.)
The temperature range in Kim overlaps the claimed temperature range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)

D. Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of OuYang, as applied to claims 1 and 10 above, and further in view of US 2019/0148416 (“Rui”).
6. (Original) The method of claim 1, wherein the post-nitridation anneal process comprises spike annealing the high-k dielectric layer in a nitrogen (N2) and argon (Ar) ambient at a temperature in a range of from 700 °C to 850 °C.  
17. (Original) The method of claim 10, wherein the post-nitridation anneal process comprises spike annealing the high-k dielectric layer in a nitrogen (N2) and argon (Ar) ambient at a temperature in a range of 700 °C to 850 °C.  
The prior art of Chua in view of OuYang, as explained above, teaches each of the features of claims 1 and 10. 
Chua also teaches that the post-nitridation anneal (step 266 in Figs. 2A and 2B) can be performed using a rapid thermal anneal in a temperature range of 800 °C to 1100 °C for 5 to 180 seconds (Chua: ¶ 60), which may be reasonably interpreted as a “spike anneal”, as claimed.  The annealing ambient may include nitrogen.
The claimed temperature range overlaps the temperature range disclosed in Chua.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
Chua does not teach that the ambient includes both nitrogen and argon. 
Rui, like Chua, teaches a method of forming a high-k gate dielectric 418 and/or 420 that includes an annealing step (Rui: ¶¶ 28-33).  Rui states that “the high K dielectric layer 420 layer is annealed in the presence of an inert gas, such as N2, Ar, or the combination thereof” (Rui: ¶ 33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add argon to the nitrogen ambient in Chua because Rui teaches that the ambient can includes the inert gases, nitrogen, argon, or the combination of nitrogen and argon, such that the selection of the combination of argon and nitrogen versus nitrogen alone amounts to obvious material choice, as evidenced by Rui.  (See MPEP 2144.07.)  Moreover, the Instant Application fails to explain why the combination of the two inert gases, N2 and Ar, would make a different over the inert gases individually.

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Each of the following references is cited for teaching virtually identical information as Chua: (1) US 2007/0209930, (2) US 2007/0212895, and (3) US 2007/0212896.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814